DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/093,875 filed 11/10/2020. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feadler et al. (US 20130304580 A1) (hereafter Feadler), in view of Weitzman (US 20140222568 A1) (hereafter Weitzman).
As per claim 1:
An ad system for displaying mobile ads on a mobile device of a user, the ad system comprising: 
a mobile application (app) configured to be provided, via a network, to the mobile device for installation on the mobile device, (See Feadler ¶0041, “In one aspect, the user may be provided with a client application or applications 264, as shown in FIG. 2 (also denoted herein as a "client" for purposes of brevity) that may be installed on the user's device 110. For example, the user may be provided with a download of the client application 264 from a host system 140 or affiliated web site.” Feadler discloses an application installed on a mobile device.)
wherein the mobile app comprises a mobile graphic user interface (GUI), and app source code and a software development kit (SDK) configured to render ads inside and outside the mobile GUI, and wherein the mobile app is configured to display mobile ads to a device screen of the mobile device; and (See Feadler ¶0042, “For example, in some embodiments, the client application 264 is a game application, a video application or any other type of application that the user would use on the mobile device 110 and the functionality described herein is integrated into the application. In other embodiments, the client application 264 may be utilized by third party application developers and/or advertising services using what is known in the art as a software development kit or SDK” Feadler discloses the mobile application to include both an application code and an SDK. See also Feadler ¶0027, “By way of example, a user may be in the middle of a voice call while the client application is monitoring the operating system. When the voice call is ended, the operating system produces an event signal indicating the call termination event and this signal is detected by the client application. Assuming the client application is programmed to request an advertisement after detecting a call termination event, the client application sends an advertisement request message to a remote system (e.g., an advertisement source system or the host system). The host system, in response to receiving the request message, retrieves a current advertisement from the database and communicates the advertisement to the client application on the portable device. The client application then causes the operating system to display the advertisement on a display of the portable device.” Feadler discloses displaying advertisements outside of the mobile application.)
Although Feadler discloses the above-enclosed invention, Feadler fails to explicitly disclose presenting the advertisement both inside and outside the advertisement.
However Weitzman as shown, which talks about targeted advertisements on mobile devices, teaches the concept of presenting advertisements both in and outside of the application.
(See Weitzman ¶0023, “The present disclosure presents in-application direction based advertisements to a user of a mobile device, which may be a smartphone, a tablet computer, an automobile's navigation system, an in-vehicle television receiver, a vehicle infotainment system, or another type of mobile device. It presents advertisements through one or more apps that the user has opened on the device ("in-app advertising").” Weitzman teaches the concept of presenting advertisements in the application.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Weitzman with the invention of Feadler. As shown, Feadler discloses a mobile application including an SDK for managing advertisements including presenting advertisements outside of the application. Weitzman further teaches the SDK element of the mobile application to present advertisements both within and outside of the application (See Weitzman ¶0025 and ¶0076). Weitzman teaches this concept to present the advertisements at different times depending on user activity to minimize disruption to the user (See Weitzman ¶0003). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Weitzman to further improve the presentation of advertisements by providing advertisements at opportune times both in and out of a mobile application.
a server, the server communicatively coupled to the mobile device via the network, and the server configured to transmit one or more mobile ads to the mobile device, (See Feadler ¶0056, “Upon receiving the advertising request message, the advertising source system determines, at decision block 426, if there are any suitable advertisements to be communicated to the portable device 110. Suitability of the advertisements may be determined based on an identity of the user, a time of day, a geographic location of the portable device, demographics of the user, etc. If no suitable advertisement is identified at the decision block 426, the process 400 returns to stage 422 to receive another advertisement request message.” Feadler discloses a server for selecting and providing advertisements to the mobile device.)
wherein receipt of the one or more mobile ads at the mobile device causes the mobile app to display the one or more mobile ads outside of the mobile GUI of the mobile app. (See Feadler ¶0027, “By way of example, a user may be in the middle of a voice call while the client application is monitoring the operating system. When the voice call is ended, the operating system produces an event signal indicating the call termination event and this signal is detected by the client application. Assuming the client application is programmed to request an advertisement after detecting a call termination event, the client application sends an advertisement request message to a remote system (e.g., an advertisement source system or the host system). The host system, in response to receiving the request message, retrieves a current advertisement from the database and communicates the advertisement to the client application on the portable device. The client application then causes the operating system to display the advertisement on a display of the portable device.” Feadler discloses displaying advertisements outside of the mobile application.)
As per claim 3:
The ad system of claim 1, wherein the server is further configured to receive user-device information from the mobile device via the network, the user-device information causing the server to determine the one or more mobile ads based on the user information. (See Feadler ¶0056, “Upon receiving the advertising request message, the advertising source system determines, at decision block 426, if there are any suitable advertisements to be communicated to the portable device 110. Suitability of the advertisements may be determined based on an identity of the user, a time of day, a geographic location of the portable device, demographics of the user, etc. If no suitable advertisement is identified at the decision block 426, the process 400 returns to stage 422 to receive another advertisement request message.” Feadler discloses receiving user device information for targeting content.)
As per claim 4:
The ad system of claim 3, wherein the user-device information includes one or more of: a gender of the user, an age of the user, or a geographic location of the user. (See Feadler ¶0056, “Upon receiving the advertising request message, the advertising source system determines, at decision block 426, if there are any suitable advertisements to be communicated to the portable device 110. Suitability of the advertisements may be determined based on an identity of the user, a time of day, a geographic location of the portable device, demographics of the user, etc. If no suitable advertisement is identified at the decision block 426, the process 400 returns to stage 422 to receive another advertisement request message.” Feadler discloses the information to include user demographic information and location information.)
As per claim 5:
The ad system of claim 3, wherein the user-device information includes one or more of: a make of the mobile device or a type of the mobile device. (See Feadler ¶0039, “The request message may contain a user identifier, an indication of the type of event, an indication of the type of device, etc. The advertisement source system then retrieves a suitable advertisement from one of several databases.” Feadler discloses the user information to include device type information.)
As per claim 6:
The ad system of claim 1, wherein the one or more mobile ads are refreshed based on an occurrence of one or more specific operating system events. (See Feadler ¶0053, “At stage 418, the host system 140 receives a registration message from the client application 264 installed on the portable device 110. The registration message can include information which describes the capabilities of the device 110 as well as other data associated with the portable device 110 and/or the client application 264. For example, one of the portable device 110 capabilities may include display capabilities (number of pixels, video graphics capability, audio capability, etc.) The client application 264 may also tell the host system 140 which event triggers the operating system 262 is capable of reporting to the client application. For instance, trigger events reported by the operating system 262 may include voice call initiation and termination, text message initiation and termination, pausing of a video game application, termination of any type of interactive application, etc.” Feadler discloses the concept of triggering advertisements based on operating system events.)
As per claim 7:
The ad system of claim 6, wherein the one or more specific operating system events include any of: when the mobile device is put to sleep or when the mobile device is reawakened. (See Feadler ¶0072, “In addition to terminating events such as call termination, game termination, text message termination, a trigger event could include non-terminating events such as a lock screen event or a display screen going dark. The client application 264 can be configured such that advertisements that are requested to be displayed during a lock screen or a dark screen even can be persistent and be displayed after the user actuates an input device to unlock or undarken the display screen.” Feadler discloses the operating system to include sleep event and wake event of mobile devices.)
As per claim 11:
An ad method for displaying mobile ads on a mobile device of a user, the ad method comprising: 
transmitting one or more mobile ads to a mobile device; and (See Feadler ¶0056, “Upon receiving the advertising request message, the advertising source system determines, at decision block 426, if there are any suitable advertisements to be communicated to the portable device 110. Suitability of the advertisements may be determined based on an identity of the user, a time of day, a geographic location of the portable device, demographics of the user, etc. If no suitable advertisement is identified at the decision block 426, the process 400 returns to stage 422 to receive another advertisement request message.” Feadler discloses a server for selecting and providing advertisements to the mobile device.)
displaying the one or more mobile ads outside of a mobile graphic user interface (GUI) of a mobile application (app) to a device screen of the mobile device, (See Feadler ¶0027, “By way of example, a user may be in the middle of a voice call while the client application is monitoring the operating system. When the voice call is ended, the operating system produces an event signal indicating the call termination event and this signal is detected by the client application. Assuming the client application is programmed to request an advertisement after detecting a call termination event, the client application sends an advertisement request message to a remote system (e.g., an advertisement source system or the host system). The host system, in response to receiving the request message, retrieves a current advertisement from the database and communicates the advertisement to the client application on the portable device. The client application then causes the operating system to display the advertisement on a display of the portable device.” Feadler discloses displaying advertisements outside of the mobile application.)
the mobile app provided, via a network, to the mobile device and installed on the mobile device, wherein the mobile app comprises the mobile GUI, and app source code and a software development kit (SDK) configured to render ads inside and outside the mobile GUI. (See Feadler ¶0042, “For example, in some embodiments, the client application 264 is a game application, a video application or any other type of application that the user would use on the mobile device 110 and the functionality described herein is integrated into the application. In other embodiments, the client application 264 may be utilized by third party application developers and/or advertising services using what is known in the art as a software development kit or SDK” Feadler discloses the mobile application to include both an application code and an SDK. See also Feadler ¶0027, “By way of example, a user may be in the middle of a voice call while the client application is monitoring the operating system. When the voice call is ended, the operating system produces an event signal indicating the call termination event and this signal is detected by the client application. Assuming the client application is programmed to request an advertisement after detecting a call termination event, the client application sends an advertisement request message to a remote system (e.g., an advertisement source system or the host system). The host system, in response to receiving the request message, retrieves a current advertisement from the database and communicates the advertisement to the client application on the portable device. The client application then causes the operating system to display the advertisement on a display of the portable device.” Feadler discloses displaying advertisements outside of the mobile application.)
Although Feadler discloses the above-enclosed invention, Feadler fails to explicitly disclose presenting the advertisement both inside and outside the advertisement.
However Weitzman as shown, which talks about targeted advertisements on mobile devices, teaches the concept of presenting advertisements both in and outside of the application.
(See Weitzman ¶0023, “The present disclosure presents in-application direction based advertisements to a user of a mobile device, which may be a smartphone, a tablet computer, an automobile's navigation system, an in-vehicle television receiver, a vehicle infotainment system, or another type of mobile device. It presents advertisements through one or more apps that the user has opened on the device ("in-app advertising").” Weitzman teaches the concept of presenting advertisements in the application.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Weitzman with the invention of Feadler. As shown, Feadler discloses a mobile application including an SDK for managing advertisements including presenting advertisements outside of the application. Weitzman further teaches the SDK element of the mobile application to present advertisements both within and outside of the application (See Weitzman ¶0025 and ¶0076). Weitzman teaches this concept to present the advertisements at different times depending on user activity to minimize disruption to the user (See Weitzman ¶0003). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Weitzman to further improve the presentation of advertisements by providing advertisements at opportune times both in and out of a mobile application.
As per claim 13:
The ad method of claim 11, wherein a server receives user-device information from the mobile device via the network, the user-device information causing the server to determine the one or more mobile ads based on the user information. (See Feadler ¶0056, “Upon receiving the advertising request message, the advertising source system determines, at decision block 426, if there are any suitable advertisements to be communicated to the portable device 110. Suitability of the advertisements may be determined based on an identity of the user, a time of day, a geographic location of the portable device, demographics of the user, etc. If no suitable advertisement is identified at the decision block 426, the process 400 returns to stage 422 to receive another advertisement request message.” Feadler discloses receiving user device information for targeting content.)
As per claim 14:
The ad method of claim 13, wherein the user-device information includes one or more of: a gender of the user, an age of the user, or a geographic location of the user. (See Feadler ¶0056, “Upon receiving the advertising request message, the advertising source system determines, at decision block 426, if there are any suitable advertisements to be communicated to the portable device 110. Suitability of the advertisements may be determined based on an identity of the user, a time of day, a geographic location of the portable device, demographics of the user, etc. If no suitable advertisement is identified at the decision block 426, the process 400 returns to stage 422 to receive another advertisement request message.” Feadler discloses the information to include user demographic information and location information.)
As per claim 15:
The ad method of claim 13, wherein the user-device information includes one or more of: a make of the mobile device or a type of the mobile device. (See Feadler ¶0039, “The request message may contain a user identifier, an indication of the type of event, an indication of the type of device, etc. The advertisement source system then retrieves a suitable advertisement from one of several databases.” Feadler discloses the user information to include device type information.)
As per claim 16:
The ad method of claim 11, wherein the one or more mobile ads are refreshed based on an occurrence of one or more specific operating system events. (See Feadler ¶0053, “At stage 418, the host system 140 receives a registration message from the client application 264 installed on the portable device 110. The registration message can include information which describes the capabilities of the device 110 as well as other data associated with the portable device 110 and/or the client application 264. For example, one of the portable device 110 capabilities may include display capabilities (number of pixels, video graphics capability, audio capability, etc.) The client application 264 may also tell the host system 140 which event triggers the operating system 262 is capable of reporting to the client application. For instance, trigger events reported by the operating system 262 may include voice call initiation and termination, text message initiation and termination, pausing of a video game application, termination of any type of interactive application, etc.” Feadler discloses the concept of triggering advertisements based on operating system events.)
As per claim 17:
The ad method of claim 16, wherein the one or more specific operating system events include any of: when the mobile device is put to sleep or when the mobile device is reawakened. (See Feadler ¶0072, “In addition to terminating events such as call termination, game termination, text message termination, a trigger event could include non-terminating events such as a lock screen event or a display screen going dark. The client application 264 can be configured such that advertisements that are requested to be displayed during a lock screen or a dark screen even can be persistent and be displayed after the user actuates an input device to unlock or undarken the display screen.” Feadler discloses the operating system to include sleep event and wake event of mobile devices.)

Claim(s) 2, 10, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feadler et al. (US 20130304580 A1) (hereafter Feadler), in view of Weitzman (US 20140222568 A1) (hereafter Weitzman), in view of Akhter (US 20110275354 A1) (hereafter Akhter).
As per claim 2:
Although the combination of Feadler and Weitzman discloses the above-enclosed invention, the combination fails to explicitly disclose an opt-in request for a reward program.
However Akhter as shown, which talks about targeted promotion and information to users, teaches the concept of an opt-in request for a reward program.
The ad system of claim 1, wherein enabling the mobile device to receive one or more mobile ads includes receiving, at the server, an opt-in request from the mobile app via the network, the opt-in request including an acceptance indicator causing the server to associate the reward with a user, wherein the acceptance indicator indicates the user's acceptance to receive the one or more mobile ads at the mobile device. (See Akhter ¶0144, “Steps 34.1, 34.2 and 34.3 are analogous to the correspondingly numbered steps described in reference to FIG. 6 above In Step 34.4 UH members may agree to use UH Population Control Method In Step 34.5 member may be paid for watching relevant ads of products and services that create awareness of the subject. They may be paid for being educated on intricacies and rational for population control in absolute privacy using the free device In Step 34.6 members may decide to opt in or not In Step 34.7 members may not be paid if they opt out In Step 34.8 members may get paid by for participating. UH may pay to members. Relevant advertisers may use the facility to promote their brand and may pay to UH.” Akhter teaches the concept of utilizing an opt-in request for a reward program for viewing advertisements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of Akhter with the combination of Feadler and Weitzman. As shown, the combination discloses the concept of providing targeted advertisements to mobile devices. Akhter further teaches the concept of providing opt-in and opt-out capability including incentivizing the viewing of advertisements. Akhter teaches this concept to both incentivize viewing of advertisements while also providing users with enhanced control over advertisements (See Akhter ¶0008). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Akhter to further incentivize users while still providing additional control over advertisements.
As per claim 10:
The ad system of claim 1, wherein the server tracks a reward associated with the user via a record maintained at the server. (See Akhter ¶0119, “In Step 7.6, a member may decline to participate in any particular survey. In a preferred embodiment, opting out of a survey may mean not participating in any UH revenue generated by that survey. In Step 7.7, the member may fill out a survey. In Step 7.8, the accuracy and completeness of the completed surveys may be verified by, for instance, an automated program running on the UH server. The user may then be informed of the amount of compensation that has or will be credited to their account. In Step 7.9 the UH organization may bill the relevant surveying company and, in a preferred embodiment, may be paid as agreed.” Akhter teaches the concept of the server also managing reward programs including record keeping for rewards.)
As per claim 12:
Although the combination of Feadler and Weitzman discloses the above-enclosed invention, the combination fails to explicitly disclose an opt-in request for a reward program.
However Akhter as shown, which talks about targeted promotion and information to users, teaches the concept of an opt-in request for a reward program.
The ad method of claim 11, wherein enabling the mobile device to receive one or more mobile ads includes receiving, at a server, an opt-in request from the mobile app via the network, the opt-in request including an acceptance indicator causing the server to associate the reward with a user, wherein the acceptance indicator indicates the user's acceptance to receive the one or more mobile ads at the mobile device. (See Akhter ¶0144, “Steps 34.1, 34.2 and 34.3 are analogous to the correspondingly numbered steps described in reference to FIG. 6 above In Step 34.4 UH members may agree to use UH Population Control Method In Step 34.5 member may be paid for watching relevant ads of products and services that create awareness of the subject. They may be paid for being educated on intricacies and rational for population control in absolute privacy using the free device In Step 34.6 members may decide to opt in or not In Step 34.7 members may not be paid if they opt out In Step 34.8 members may get paid by for participating. UH may pay to members. Relevant advertisers may use the facility to promote their brand and may pay to UH.” Akhter teaches the concept of utilizing an opt-in request for a reward program for viewing advertisements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of Akhter with the combination of Feadler and Weitzman. As shown, the combination discloses the concept of providing targeted advertisements to mobile devices. Akhter further teaches the concept of providing opt-in and opt-out capability including incentivizing the viewing of advertisements. Akhter teaches this concept to both incentivize viewing of advertisements while also providing users with enhanced control over advertisements (See Akhter ¶0008). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Akhter to further incentivize users while still providing additional control over advertisements.
As per claim 20:
The ad method of claim 11, wherein a server tracks a reward associated with the user via a record maintained at the server. (See Akhter ¶0119, “In Step 7.6, a member may decline to participate in any particular survey. In a preferred embodiment, opting out of a survey may mean not participating in any UH revenue generated by that survey. In Step 7.7, the member may fill out a survey. In Step 7.8, the accuracy and completeness of the completed surveys may be verified by, for instance, an automated program running on the UH server. The user may then be informed of the amount of compensation that has or will be credited to their account. In Step 7.9 the UH organization may bill the relevant surveying company and, in a preferred embodiment, may be paid as agreed.” Akhter teaches the concept of the server also managing reward programs including record keeping for rewards.)

Claim(s) 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feadler et al. (US 20130304580 A1) (hereafter Feadler), in view of Weitzman (US 20140222568 A1) (hereafter Weitzman), in view of Tawfiq Moshtaha et al. (US 20130231043 A1) (hereafter Tawfiq).
As per claim 8:
Although the combination of Feadler and Weitzman discloses the above-enclosed invention, the combination fails to explicitly disclose the device screen to be the home screen.
However Tawfiq, which talks about presenting advertisements on mobile devices, teaches the concept of presenting advertisements on home and lock screen of the device.
The ad system of claim 1, wherein the device screen is a home screen of the mobile device. (See Tawfiq claim 17, “The system for transmitting and/or receiving data according to claim 1, wherein at least one data content is displayed on the user screen, idle screen, and lock screen in a pattern comprising: covering a display screen, covering a portion of the display screen, replacing an operator logo, replacing a background picture, and scrolling as a banner.” Tawfiq teaches the device screen to be a home screen.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq with the combination of Feadler and Weitzman. As shown, the combination discloses the concept of presenting advertisements to the user mobile device. Tawfiq further teaches the concept of presenting advertisements across multiple different screens of the user devices. Tawfiq teaches this concept to provide flexibility in the presentation of advertisements to the user (See Tawfiq ¶0012). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq to further improve the flexibility of advertisement presentation by presenting the advertisements at different opportune events on a mobile device.
As per claim 9:
The ad system of claim 1, wherein the device screen is a lock screen of the mobile device. (See Tawfiq claim 17, “The system for transmitting and/or receiving data according to claim 1, wherein at least one data content is displayed on the user screen, idle screen, and lock screen in a pattern comprising: covering a display screen, covering a portion of the display screen, replacing an operator logo, replacing a background picture, and scrolling as a banner.” Tawfiq teaches the device screen to be a lock screen.)
As per claim 18:
Although the combination of Feadler and Weitzman discloses the above-enclosed invention, the combination fails to explicitly disclose the device screen to be the home screen.
However Tawfiq, which talks about presenting advertisements on mobile devices, teaches the concept of presenting advertisements on home and lock screen of the device.
The ad method of claim 11, wherein the device screen is a home screen of the mobile device. (See Tawfiq claim 17, “The system for transmitting and/or receiving data according to claim 1, wherein at least one data content is displayed on the user screen, idle screen, and lock screen in a pattern comprising: covering a display screen, covering a portion of the display screen, replacing an operator logo, replacing a background picture, and scrolling as a banner.” Tawfiq teaches the device screen to be a home screen.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq with the combination of Feadler and Weitzman. As shown, the combination discloses the concept of presenting advertisements to the user mobile device. Tawfiq further teaches the concept of presenting advertisements across multiple different screens of the user devices. Tawfiq teaches this concept to provide flexibility in the presentation of advertisements to the user (See Tawfiq ¶0012). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq to further improve the flexibility of advertisement presentation by presenting the advertisements at different opportune events on a mobile device.
As per claim 19:
The ad method of claim 11, wherein the device screen is a lock screen of the mobile device. (See Tawfiq claim 17, “The system for transmitting and/or receiving data according to claim 1, wherein at least one data content is displayed on the user screen, idle screen, and lock screen in a pattern comprising: covering a display screen, covering a portion of the display screen, replacing an operator logo, replacing a background picture, and scrolling as a banner.” Tawfiq teaches the device screen to be a lock screen.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wyatt et al. (US 20130326477 A1), which talks about application management and control for malware, security risk, data privacy, and resource usage, including detecting SDK for advertisement placement.
Brown (US 20130124276 A1), which talks about advertising on mobile device lock screen including utilizing software development tools.
Graham et al. (US 20090125510 A1), which talks about targeting of information to user devices including utilizing make and model information.  
Chmaytelli et al. (US 20060253453 A1), which talks about non-intrusive advertisement placement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622